DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8, 20-24, 27-28, 30-32, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example, claim 1 recites an e-icon, music icon, book icon, game icon, and text pay icon but there is not support in the specification for how such icons are used and how they can connect to various systems.  For example, how does the e-card 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8, 20-24, 27-28, 30-32, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in a plurality of instances “comprises of”.  This is indefinite because it is unclear if it is missing a word and should be “comprises one of” or if it should be “comprises”.  The Examiner suggests all instances of this term in all claims be corrected.  Further, the use of “E-icon” is unclear as to what this means.  The bottom of page 3 of the claims recites the E-icon comprises of an e-website.  This is unclear how an icon comprises a website, and will be interpreted as the device merely accessing a website.  
Additionally, page 2 of claim 1 recites the processor is “set to automatically” update, renew, and suggest.  This is indefinite because it appears to be a limitation imposed by a specific software or app that is not recited or claimed that is executed by the processor and it not by the processor itself.  Additionally it is indefinite what it means to update an account automatically.  The dependents are rejected at least based on their dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8, 20-24, 27-28, 30-32, 34, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe (US 20100153269) in view of Drummond et al. (US 7490758) Garrett (US 20100260388), and Tapsell (US 20080228651).
Re claim 1, McCabe teaches an e-card device comprising a plurality of user defined icons (FIG. 2+ and well known in the art for smartphones); a touch sensitive screen display, and while silent to two separate displays as a single large display is shown, the Examiner notes that it would have been obvious to one of ordinary skill in the art to have two separate displays since forming in two parts which is integral (one part) involves only routine skill in the art and can be motivated by a need to try, design variation, system constraints/ layout, costs, etc.  A simulated keyboard on a touchscreen of a smartphone is an obvious expedient for ease of data entry.  Paragraph [0054] + teaches powering on, wherein a power source is conventional and accepted for a smartphone.  Software and memory is taught (FIG. 2+) and known in the art for smartphones.  The processor communicates with an external device though a wireless local area network (channel 103 wherein the smartphone can communicate with a POS and IP network, PSTN, as conventional in the art).    Apps 106c are taught and icons (FIG. 2+).  The Examiner note that a selection of specific types of Apps / accounts as recited is well known and conventional in the art, wherein one would have been motivated to have certain apps and certain accounts based on the users functionality of the device, needs, etc.  FIG. 2+ teaches various payment/ card accounts which are used to participate in commerce.  The recited additional accounts are therefore obvious expedients to provide expected benefits of account access/ consolidation for the user, and their inclusion is an obvious expedient.    The Examiner has interpreted that the device is used to consolidate accounts onto it, so that a user does not have to physically carry the cards. FIG. 2+ shows descriptors/ identifiers and   FIG. 2 shows a 
As discussed above, the device couples to external devise to exchange changeable data such as financial transactions as the device can connect to the internet, POS, etc.  The processor verifies user information for access (paragraph [0042] + and as known in the art for security of smartphones).  Though silent to the specific recited dimensions, the Examiner notes that smartphones are interpreted as portable devices and thus optimizing a dimension would have been within the skill in the art for portability.  The use of pages and page bars for user interface purposes on smartphones/ computer devices/ PDA, etc.  is well known and conventional in the art for ease of navigation.  One would have been motivated to have a page bar with 30 icons based on user constraints, customization, memory constraints, etc.  Though silent to specifics of various websites, the Examiner notes that as known in the art, smartphones/ tablets/ computers and other internet accessible devices are operable to reach plurality of websites via the internet or various apps and therefore is obvious based on user’s needs. 
	Re the claim 1 limitations on page 4, the Examiner notes that these are drawn to an intended use of the card device.  The Examiner notes that intended use of the device is not patentable.  Nonetheless, the Examiner notes that it would have been obvious that an internet 
	Though silent to wireless ATM transactions, Drummond et al. teaches such limitations 9abstract+).
Before the invention was made it would have been obvious to combine the teachings for user convenience.
Re the page 5 limitations about a merchant account, text pay icon, book icon, music icon, the Examiner notes that these icons are interpreted as “apps”.  These limitations are intended uses of the card, based on various software/ apps that would be installed/ downloaded onto the card. The Examiner notes that such apps are well known and conventional for internet accessible devices, in order to provide services and conveniences to the user as known in the art.  Therefore, they are obvious expedients.  Using such well known apps on internet accessible devise provides expected results.  
McCabe/ Drummond et al. are silent to a security code for accessing the device, even though a security code or password/pin/ biometrics are known in the art for security of such devices.
Nonetheless, Garrett teaches such limitations (FIG> 9 and PIN/ password FIG. 4).  Garrett also teaches medical accounts (FIG. 8).

The Examiner notes that the limitations on page 6 are an intended use of the keyboard/ touchscreen/ interface, wherein it would have been obvious to use a display to customize the apps with user information for usage.  Additionally, the limitations of touching the two display screen and viewing of balances, communication, and purchases is intended use of a smartphone as known in the art.  Minimizing displays via user inputs on a touch screen is known in the art to switch between windows/ applications, etc. and therefore is an obvious expedient given the prior art teachings of a smartphone.
Re the limitations of text message payment, the Examiner notes that though apps for payment on a mobile device are known in the art, Tapsell teaches such limitations (paragraph [0173]+ wherein before the invention was made it would have been obvious to combine the teachings for convenience of text payment.
Re claim 2, accessing the internet/ websites via a smartphone/ device with internet connectivity is well known and conventional in the art.  
Re claim 5, the limitations are drawn to an intended use of the card device and are not patentable.  The Examiner notes that the smartphone/ mobile device of the prior art is operable to access and download information such as through an internet or banking/ financial apps as known in the art.   The ability of the prior art to function as a card consolidator for payment of transactions obviates the generating of identifiers to an account.  It would have been obvious to assign accounts to identifiers so that a user can access/ pick an account for a given transaction.  

Re claim 20, the limitations are drawn to an e-website which is not germane to the card device.  Nonetheless, accessing data from a website is obviated by the mobile device/ smartphones of the prior art. 
Re claim 21, though silent to expressly reciting a page bar, the use of a page bar as part of a display/ interface is an obvious expedient for scrolling/ accessing data/ icons on screens.  
Re claim 22, the limitations are drawn to an intended use of the device and are not germane to the device itself.  Nonetheless, as discussed above, the device is operable to function at ATM machines.
Re claim 23, as account usage and selection is taught by the prior art, this is interpreted as the recited downloading.
Re claim 24, as  McCabe teaches credit, debits, and prepaid accounts (paragraph [0025]+ the use of a gift card account and coupon account in light of a prepaid account teaching and loyalty card teaching is obviated, as a gift card is a type of prepaid card, and a loyalty card account is a type of coupon/ discount card.  Nonetheless, the limitations are not drawn to the device itself, but intended use of the device to perform downloading, wherein intended use is not patentable.  
Re claim 27, the Examiner notes that the use of a card has been discussed above and the use for a fueling port is a matter of intended use, well within the ordinary skill in the art, and conventional.
Re claim 28, as discussed above Garrett teaches medical account/ records.  The Examiner notes that as the smartphone has apps/ software, the use of such software to access internet data, 
Re claim 30, Garret teaches encrypted PIN and passwords stored therein (paragraph [0046] +), wherein before the invention was made it would have been obvious to combine the teachings for security.
Re claim 31 , Garrett teaches a speaker 109 as part of a smartphone wherein it would have ben obvious to adjust the sound on a mobile device/ smartphone using the speaker for user preferences.  Before the invention was made it would have been obvious to combine the teachings for such known elements to provide audio control.
Re claim 32, the use of text messaging payment has been discussed above.
Re claim 34, as discussed above, the use of a smartphone/ internet connected device with apps obviates the use for games.
Re claim 36, as financial transactions are authorized and completed, it would have been obvious for the processor to execute software in order to authenticate/ verify accounts for security purposes.


Additional Remarks
The Examiner notes that the pending claims comprise many limitations that are merely related to software (apps and icons) on the device and try to recite functions of the software which are well known and conventional.  The Examiner notes that the device is defined by its structure and suggests amending the claim to not merely recite the use of apps that are well known and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL I WALSH/Primary Examiner, Art Unit 2887